Mr. Chief Justice Carter delivered the opinion of the court: This is an appeal from a judgment of the Appellate Court affirming a judgment of the superior court of Cook county in favor of appellee. William S. Cosgrove, the appellee, was permanently injured in an elevator through the negligence of appellants’ servant, and was awarded §5000 damages. The only question argued in the Appellate Court was that the damages were excessive. That court found against appellants’ contention, and they have re-filed their Appellate Court brief in this court, raising the same question here. As this is a question of fact it is settled by the judgment of the Appellate Court, and there is therefore no question presented of which we have jurisdiction. In this state of the case we think the request of appellee that appellants be adjudged to pay damages for the delay should be granted. It is impossible a reversal of the judgment of the Appellate Court should have been hoped for on this appeal. It must therefore have been prosecuted merely for delay, and appellants should pay damages for such delay, under the statute. Calumet Electric Street Railway Co. v. Lewis, 168 Ill. 249. The judgment of the Appellate Court will accordingly be affirmed, and judgment will be entered in this court against appellants and in favor of appellee for five per cent of the judgment so sought to be reversed,-—that is, for $250,—for such delay, in addition to costs of the appeal, and execution will be awarded therefor. Judgment affirmed.